              Case 2:21-cr-00006-TLN Document 5 Filed 04/12/21 Page 1 of 1


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney                              FILED
 3   501 I Street, Suite 10-100                                    Apr 12, 2021
     Sacramento, CA 95814
 4
                                                               CLERK, U.S. DISTRICT COURT

     Telephone: (916) 554-2700                               EASTERN DISTRICT OF CALIFORNIA




 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                 )    2:21-CR-0006-JAM
                                               )
12                              Plaintiff,     )    ORDER RE: REQUEST TO
                                               )    UNSEAL CASE
13                        v.                   )
                                               )
14   DION LAROY JOHNSON II,                    )
                                               )
15                              Defendant      )
                                               )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: April ___,
                   12 2021

23                                           ____________________________________
24                                           Hon. JEREMY D. PETERSON
                                             UNITED STATES MAGISTRATE JUDGE
25

26

27

28
